DETAILED ACTION
This office action is in response to the communication filed on June 13, 2022.
Claims 10-11 and 20-21 have been cancelled.
Claims 27-28 have been added.
Claims 1-9, 12-19 and 22-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on 06/13/2022, have been fully considered but they are not persuasive for the following reasons:

	Applicant’s Argument (A): 
“The Examiner provides no evidence that Applicant’s specification has failed to provide the person of ordinary skill with the knowledge needed to carry out Applicant’s claimed invention, nor does the Examiner provide evidence that the state of the art did not, at Applicant’s effective filing date, provide the person of ordinary skill with the knowledge needed to carry outApplicant’s claimed invention. As the Examiner provides no evidence whatsoever, let alone clear and convincing evidence, that Applicant’s claims are invalid for lack of written description, arejection of claims 1, 3-7, and 9-10 under 35 U.S.C. 112(a) is unsupported.” (Applicant’s response filed on 06/13/2022, page 7)
	Examiner’s Response:
Applicant contends that the examiner has not provided evidence that the applicants claims are invalid for lack of written description, however the claims that are being rejected under 35 U.S.C. 112(a) have been found to lack written description because when a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure in the specification that performs the entire claimed function(s), it will also lack written description under 35 U.S.C. 112(a).  See claim interpretation and 35 U.S.C. 112(b) rejection below.
Therefore, the 35 U.S.C. 112(a) rejection is maintained. 

	Applicant’s Argument (B):
“The Examiner does not point out a specific term or phrase that is indefinite, let alone explain in detail why such a term or phrase renders the metes and bounds of the claim scope unclear. As such, the Examiner has not provided enough information in the Office action to permit Applicant to make a meaningful response. A rejection of claims 1, 3-7, and 9-10 under 35 U.S.C. 112(b) is therefore unsupported.” (Applicant’s response filed on 06/13/2022, page 8)
	Examiner’s Response:
Claim limitations in these claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (see the detail description under Claim Interpretation section of the Non-Final Rejection). Such claim limitations are conversation monitor (claim 1), user type detector (claim 1), attack identifier (claim 1), discourse analyzer (claim 3), activity analyzer (claim 4), language analyzer (claim 5), link analyzer (claim 6), visual content analyzer (claim 7), fake user detector (claim 9), unified entity creator (claim 10). The specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, these claims are indefinite and the 35 U.S.C. 112(b) rejection is maintained. 
	
	Applicant’s Argument (C):
With respect to claim 22, Applicant argues that “Spivack does not teach or suggest “evaluating an authenticity of a user by applying a set of tests on data provided by the user in a plurality of actions performed in the social network” nor “determining that the user is fake if the weighted average score is equal to or greater than a predefined threshold” as claim 22 now recites” (Applicant’s response filed on 06/13/2022, page 9)
	Examiner’s Response:
Applicants arguments that Spivack does not disclose the features discussed above are moot in view of the new grounds of rejection below. 

	Applicant’s Argument (D):
With respect to claim 1 and 12, Applicant argues that “Zarrella does not teach or suggest “a user type detector configured to identify any given one of the users, as either real or fake” nor “an attack identifier configured to identify a presence of an attack if a number of the users identified as fake is equal to or greater than a predefined threshold” as claims 1 now recites. 
Zarrella describes determining "coordinated activity based on degree of similarity between user accounts" in step 412 of Fig 4. In paragraph [0045] Zarella states that "the described systems and methods compare behavior between multiple users to determine if the users behave similarly," and in paragraph [0046] Zarella describes using "the uncommon features detected in messages to identify users engaged in coordinated activity." However, none of this teaches or suggests identifying users "as either real or fake" as claims 1 and 12 recite. 
Katakam also does not teach or suggest "a conversation monitor configured to discover a plurality of actions performed by a plurality of users in one or more social networks, the actions related to the target" as claim 1 now recites. 
9In paragraph [0016], Katakam describes a device that "monitors conversations of one or more users," where the device is "a Smart phone, a wearable device, a Smart appliance, or another computing device" that "monitors the conversations through an embedded microphone." Kakatam also states that "A conversation is a type of communication". Katakam does not teach or suggest a way to "discover a plurality of actions" as claim 1 now recites. 
Katakam is also silent as to "a conversation monitor configured to discover a plurality of actions performed by a plurality of users in one or more social networks, the actions related to the target" as claim 1 now recites, and therefore cannot cure the deficiencies of Zarrella.” (Applicant’s response filed on 06/13/2022, page 9 and 10)
	Examiner’s Response:
The examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion identifying users “as either real or fake”, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this case, as noted in the prior art rejection, Zarrella discloses systems and methods accurately distinguish between legitimate users (real users) and coordinated users (fake users) that appear legitimate in paragraph [0045]. 
The examiner recognizes that claim 1 and 12 are amended with new claim limitations, therefore, additional citations from the same prior art are added to support the examiner’s response. Zarrella further discloses an attack identifier configured to identify a presence of an attack if a number of the users identified as fake is equal to or greater than a predefined threshold (paragraph [0092]: An in-depth analysis is conducted of user accounts for users that have collided often, for example over a threshold amount (predefined threshold), according to step 410. Users with content and behavioral characteristics that are very similar are then identified as coordinated users (fake users), according to step 412. [0093]: Detector 104 (attack identifier) may detect whether a single entity is masquerading as multiple users to flood social media with content that is biased, as part of an information campaign (a presence of an attack)). The difference between Zarrella and the claimed limitation is that, Zarrella does not teach a conversation monitor to discover users participating in discourse related to the customer. However, Katakam teaches a system for identifying attacks against a target in social networks (paragraph [0001]: the present disclosure addresses systems and methods related to targeted promotions (target). Paragraph [0082]: Promotions can be based on items purchased or otherwise interacted with by people in the user's social network), the system comprising: a conversation monitor configured to discover a plurality of actions performed by a plurality of users in one or more social networks, wherein the actions are related to the target (paragraph [0016]: A device (conversation monitor) monitors conversations of one or more users (plurality of users). Paragraph [0019]: Based on the user's interest in a product and the identification of another party to the conversation, promotions for the product may be sent to the other party. For example, a husband and wife discuss interest (action) in a car primarily intended for the husband's use. After the conversation, a promotion for the car can be sent to the husband, the wife, or both. (actions are related to the target)); Zarrella and Katakam et al and are both considered to be analogous to the claimed invention because they both teach influence and security in social networks. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Zarrella with adding conversation monitor and method disclosed by Katakam et al. One of the ordinary skills in the art would have been motivated to make this modification in order to identify a party (potential fake user) which has influence on the user (customer) in social networks (for attack detection), based on the words of the conversation and the speaker of the words, as suggested by Katakam et al in paragraph [0017] and [0077].
Therefore, the 35 U.S.C. 103 rejection to claim 1 and claim 12 is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C 102(a)(1) as being anticipated by Shivakumar et al (US 9613341 B2). 
Regarding claim 22, Shivakumar et al teaches a method for identifying a fake user in a social network (A method for calculating trust level of a user on social networking sites – as disclosed in abstract), the method comprising: 
evaluating an authenticity of a user by applying a set of tests on data provided by the user in a plurality of actions performed in the social network (Paragraph [0013]: calculating trust score of users operatively associated with the web-based platform based on various exemplary information (a set of tests). Also, in paragraph [0022]: quantifying a user's trust by evaluating the user's interactions and activities (plurality of actions) on the web-based platform to which the user is operatively associated with),
each test in the set having one or more rules on one or more parameters associated with the user (Paragraph [0023]: The information comprise the activities (parameter) of the user across web based platform, the responsiveness (parameter) of the user against various activities across the web based platform, ratings (parameter) received by the user across the web based platform, text and contents reviewed and posted (parameters) by the user across the web based platform, comments, posts and personal interests),
each test creating a weighted score representing the probability of the user being fake (Paragraph [0023]: computing aggregate weighted score for the information. The weight to each of the information is assigned based upon the importance of the information for calculating trust score);
calculating a weighted average score from the weighted scores (paragraph [0023]: computing weighted average of the aggregated weighted scores);
and determining that the user is fake if the weighted average score is equal to or greater than a predefined threshold (paragraph [0038]: The weighted average score is the overall trust score based on which a trust level is assigned to the user. The least trusted friends 725, the friends with minimum trust score (potential fake user)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 13-14, 17, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zarrella (US PG-PUB No. 20150120583 A1) in view of Katakam et al (US PG-PUB No. 20150339711 A1).
	Regarding claim 2 and claim 13, Zarrella and Katakam et al, hereinafter ZK, teaches all of the features with respect to claim 1 and claim 12, as outlined above. 
	Zarrella further teaches wherein the attack is a negative campaign that comprises one or more of the fake users and is orchestrated by one or more of the real users. In paragraph [0090], Zarrella discloses malicious information campaigns (negative campaign). A list of targeted users (real users) with common interests may be maintained by a wide and increasing variety of coordinated users (fake users). Paragraph [0083] further explains the coordinated users may masquerade as trustworthy users by using similar profile information and content that is used by known trustworthy users.
	Regarding claim 3 and claim 14, ZK teaches all of the features with respect to claim 1 and claim 12, as outlined above. 
	Zarrella fails to explicitly disclose a discourse analyzer and method to identify key elements in the discourse. However, Katakam et al teaches the system further comprising a discourse analyzer configured to identify in the social networks a discourse related to the target and to identify one or more key elements used in the discourse, wherein the conversation monitor configured to discover the actions in the discourse containing any of the key elements (paragraph [0034]: The interest module (discourse analyzer) 220 may access a database to identify interests of the identified user. The interests can be identified based on keywords (key elements) contained in the conversation monitored by the monitoring application 121. Paragraph [0045]: The monitor module 330 (conversation monitor) may monitor the conversations occurring near the client machine 110 to identify keywords (identify key elements) that triggers further processing. Detection of such a keyword may provide a basis for determining that the conversation regards commerce, and thus that future words in the conversation may indicate a particular item or item category of interest (discover the actions) to one or more participants in the conversation).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Zarrella with adding discourse analyzer and method disclosed by Katakam et al. One of the ordinary skills in the art would have been motivated to make this modification in order to detect keywords from a conversation and determine any influence on the users, as suggested by Katakam et al in paragraph [0045].
	Regarding claim 6 and claim 17, ZK teaches all of the features with respect to claim 1 and claim 12, as outlined above. 
	Zarrella further teaches wherein the user type detector further comprises a link analyzer configured to analyze within each of the social networks a structure of a network of friends of any given one of the users and provide a probability of the given user being fake based on a number and a type of anomalies detected in the structure (paragraph [0051]: A visualization tool (link analyzer) may be used to … construct a network graph (structure) that shows relationships between users in social networks. The network graph can be used to identify coordinated users engaged in misuse of social media). 
	Regarding claim 27 and claim 28, Zarrella and Katakam et al, hereinafter ZK, teaches all of the features with respect to claim 1 and claim 12, as outlined above. 
	Katakam et al further teaches the target is a subject or an issue (paragraph [0001] The subject matter disclosed … addresses systems and methods related to targeted promotions (target)).

Claims 4-5, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zarrella (US PG-PUB No. 20150120583 Al) and Katakam et al (US PG-PUB No. 20150339711 A1) in further view of Spivack et al (US PG-PUB No. 20140129331 A1).
	Regarding claim 4 and claim 15, Zarrella and Katakam et al, hereinafter ZK, teaches all of the features with respect to claim 1 and claim 12, as outlined above. 
	ZK does not appear to explicitly teach a system and method of analyzing an activity of each user. However, Spivack et al teaches wherein the user type detector further comprises an activity analyzer configured to analyze the actions performed by any given one of the users and to provide a probability of the given user being fake based on the analyzed actions (paragraph [0064]: The user profile further includes an activity analyzer 311 which detects various user activities online for use in analyzing user behavior to detect/identify user interests in generating the interest profile). ZK and Spivack et al are both considered to be analogous to the claimed invention because they both teach influence and security in social networks. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by ZK by adding an activity analyzer and method disclosed by Spivack et al. One of ordinary skill in the art would have been motivated to make this modification in order to detects various user activities online for use in analyzing user behavior (for attack detection), as suggested by Spivack et al in paragraph [0064].
	Regarding claim 5 and claim 16, ZK teaches all of the features with respect to claim 1 and claim 12, as outlined above. 
	ZK does not appear to explicitly teach a system and method of analyzing a language of each user. However, Spivack et al teaches wherein the user type detector further comprises a language analyzer configured to analyze text published in actions of any given one of the users and obtain from the text a plurality of features characterizing the given user, compare the features with information contained in a profile of the given user in the social network to discover a variation between the features and the information, and provide a probability of the given user being fake based on the variation (paragraph [0220]: employ natural language processing engine (language analyzer) to parse text included in the activities (actions) for the identifying of topic ...employ natural language processing engine on some or all messages communicated by the target audience (given user) and detect all the topics (features) of the activities. Paragraph [0221] After the topic(s) is identified ... determine or compute the momentum for the topic. the momentum is proportional to (i) a number corresponding to how many users whose activities mention the topic and (ii) a frequency corresponding to how often the topic is mentioned). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by ZK by adding a language analyzer and method disclosed by Spivack et al. One of ordinary skill in the art would have been motivated to make this modification in order to build a user's interest profile which is used to determine the related concepts/ideas of a given message to further determine appropriate action, as suggested by Spivack et al in paragraph [0069].

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zarrella (US PG-PUB No. 20150120583 A1) and Katakam et al (US PG-PUB No. 20150339711 A1) in further view of Goldenstein et al (US 10747837 B2).
	Regarding claim 7 and claim 18, Zarrella and Katakam et al, hereinafter ZK, teaches all of the features with respect to claim 1 and claim 12, as outlined above. 
ZK does not appear to explicitly teach, but Goldenstein et al teaches wherein the user type detector further comprises a visual content analyzer configured to analyze visual elements published in actions of any given one of the users and determine a degree of authenticity of each visual element, and provide a probability of the given user being fake based on a quantity of visual elements having the degree of authenticity below a predefined level (Paragraph [0015]: The CREOpoint system enables the preparation and creation of a visible and shareable measuring stick, namely, the probability that news content (e.g., a breaking news story, deepfake video, doctored photo, viral WhatsApp message, or forged document) is fake. A CREOpoint Veracity Score (called CREOScore) is assigned to the evaluated news content. For example, a minimum CREOScore means the panel of experts is completely convinced that the news content is a fake. The Veracity Score can be transposed to develop a "Fake News Warning." For example, a CREOpoint Veracity Score of 14 out of 100 would correspond to a high 86 (100-14) fake news indicator, and a red warning would be automatically enabled). ZK and Goldenstein et al are both considered to be analogous to the claimed invention because they both teach social networks security. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by ZK by adding visual content analyzer and method disclosed by Goldenstein et al. One of ordinary skill in the art would have been motivated to make this modification in order to contain disinformation including fake visual elements (video, photo) spread in social networking, promptly contain threats and help slow or halt the spread of potentially damaging fake news in a high-stakes information war, as suggested by Goldenstein et al in paragraph [0012].

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zarrella (US PG-PUB No. 20150120583 A1), Katakam et al (US PG-PUB No. 20150339711 A1) and Goldenstein et al (US 10747837 B2) in further view of Goodsitt et al (US 10314477 B1).
	Regarding claim 8, Zarrella and Katakam et al, hereinafter ZK, teaches all of the features with respect to claim 7, as outlined above. 
	ZK does not appear to explicitly disclose using GAN to analyze visual elements. However, Goodsitt et al teaches wherein the visual content analyzer is configured to use a generative adversarial network (GAN) to analyze any of the visual elements ([Line 61, Col 4]: a GAN 400 includes a generative network 401 and a discriminator network 402. The generative network 401 creates new content and the discriminator network 402 determines if the content generated by the generative network 401 is a real image (genuine) or the generated content (generated)). ZK and Goodsitt et al are both considered to be analogous to the claimed invention because they both teach social networking security. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by ZK by adding detecting visual elements using GANs disclosed by Goodsitt et al. One of ordinary skill in the art would have been motivated to make this modification in order to determine if the visual content is a real image or a generated image (by fake user), as suggested by Goodsitt et al in (Line 61, Col 4).

 Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zarrella (US PG-PUB No. 20150120583 A1) and Katakam et al (US PG-PUB No. 20150339711 Al) in further view of Zhavoronkov et al (US PG-PUB No. 20200177698 Al).
	Regarding claim 9 and claim 19, Zarrella and Katakam et al, hereinafter ZK, teaches all of the features with respect to claim 1 and claim 12, as outlined above. 
	ZK does not appear to explicitly disclose a fake user detector to define whether a fake user is a bot or an avatar. However, Zhavoronkov et al teaches wherein the user type detector further comprises a fake user detector configured to define whether a fake user is a bot or an avatar in a network of fake users. In paragraph [0046], Zhavoronkov et al discloses a relevant user detection module (user type detector) 126 is used to train the program to more accurately and correctly identify relevant users 402 and irrelevant users (fake user) 404. In paragraph [0045], Zhavoronkov et al further clarify the irrelevant accounts 404 are like associated with social bots, fake profiles, phishing attacks, spammers, and all other type of non-existent person accounts whose purpose is to merely bolster or falsify the popularity of a publisher account 202. ZK and Zhavoronkov et al are both considered to be analogous to the claimed invention because they both teach social networks security. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by ZK by adding a fake user detector and method disclosed by Zhavoronkov et al. One of ordinary skill in the art would have been motivated to make this modification in order to identify irrelevant users (fake users) as social bots - non-existent person accounts whose purpose is to merely bolster or falsify the popularity of a publisher account, as suggested by Zhavoronkov et al in paragraph [0046].

Claims 23 and claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shivakumar (US 9613341 B1) in further view of Spivack et al (US PG-PUB No. 20140129331 A1).
	Regarding claim 23, Shivakumar et al teaches all the features with respect to claim 22, as outline above. 
	Shivakumar et al does not teach identifying fake users by using artificial intelligence. However, Spivack et al teaches wherein any of the tests is an artificial neural network (ANN), any of the rules are the structure of the ANN, and the weighted score is the output of the ANN (paragraph [0154]: By analyzing user annotations, the machine learning (ANN) engine 370 can infer and optimize rules that learn to automate user annotations in the future. [0063]: The user profiling engine 310 can generate an interest profile with a list of concepts/topics (parameters) that are of interest to a user. The concepts that are listed may be weighted in accordance with level of relevance or level of interest to the user). 
Shivakumar et al and Spivack et al are both considered to be analogous to the claimed invention because they both teach calculating weighted score in social networks. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Shivakumar et al with adding machine learning mechanism (ANN) disclosed by Spivack et al.  One of the ordinary skills in the art would have been motivated to make this modification in order to detects various user activities online for use in analyzing user behavior for attack detection, as suggested by Spivack et al in paragraph [0064]. 
	Regarding claim 24, Shivakumar et al teaches all the features with respect to claim 22, as outline above. 
	Shivakumar et al does not teach, but Spivack et al teaches wherein the set of tests comprises: analyzing the language of the user as expressed in actions containing text and extracting from the text a set of characteristics representing the user (paragraph [0220]: employ natural language processing on some or all messages communicated by the target audience identified by audience selector 386 (e.g., by matching key words with topics of interest and/or audience characteristics) and detect all the topics of the activities); building an expected profile from the characteristics ([0069]:The identified concepts or topics can be used to build a user's interest profile (expected profile)); comparing the expected profile with an actual profile provided by the user in the social network; and creating a language score reflecting a degree of variation between the expected profile and the actual profile wherein a larger variation implies a larger probability of the user being fake ([0081]: the scoring engine 340 can generate a score (language score) by matching message content (actual profile) against an interest profile (expected profile). The matching can be performed by the matching engine 341 by performing natural language processing to extract relevant concepts from the message or other content. These relevant concepts are then assigned a score by the scoring engine 340 based on, for example, the frequency with which a word occurs in a given interest profile and any associated weighting of the occurred word inside the interest profile). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Shivakumar et al with adding analyzing the language disclosed by Spivack et al.  One of the ordinary skills in the art would have been motivated to make this modification in order to detects various user activities online for use in analyzing user behavior for attack detection, as suggested by Spivack et al in paragraph [0064]. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shivakumar et al (US 9613341 B1) in further view of Goldenstein et al (US 10747837 B2).
Regarding claim 25, Shivakumar et al teaches all of the features with respect to claim 22, as outlined above. 
Shivakumar et al does not appear to explicitly teach, but Goldenstein et al teaches wherein the set of tests comprises: detecting a degree of genuineness of a plurality of visual elements contained in actions; and providing a visual content score reflecting a number of visual elements having a degree of genuineness below a predefined level wherein a large number implies a larger probability of the user being fake ([0015]: The CREOpoint system enables the preparation and creation of a visible and shareable measuring stick, namely, the probability that news content (e.g., a breaking news story, deepfake video, doctored photo, viral WhatsApp  message, or forged document) is fake. A CREOpoint Veracity Score (called CREOScore) is assigned to the evaluated news content. For example, a minimum CREOScore means the panel of experts is completely convinced that the news content is a fake. The Veracity Score can be transposed to develop a "Fake News Warning." For example, a CREOpoint Veracity Score of 14 out of 100 would correspond to a high 86 (100-14) fake news indicator, and a red warning would be automatically enabled). Shivakumar et al and Goldenstein et al are both considered to be analogous to the claimed invention because they both teach social networks security. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Shivakumar et al by adding visual elements and visual content score disclosed by Goldenstein et al. One of ordinary skill in the art would have been motivated to make this modification in order to contain disinformation including fake visual elements (video, photo) spread in social networking, promptly contain threats and help slow or halt the spread of potentially damaging fake news in a high-stakes information war, as suggested by Goldenstein et al in paragraph [0012].

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shivakumar (US 9613341 B1) in further view of Goodsitt et al (US PG-PUB No. 10314477 B1).
	Regarding claim 26, Shivakumar teaches all of the features with respect to claim 22, as outlined above. 
	Shivakumar does not appear to explicitly disclose using GAN to analyze visual elements. However, Goodsitt et al teaches Shivakumar and Goodsitt et al are both considered to be analogous to the claimed invention because they both teach social networking security. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Shivakumar by adding detecting visual elements using GANs disclosed by Goodsitt et al. One of ordinary skill in the art would have been motivated to make this modification in order to determine if the visual content is a real image or a generated image (by fake user), as suggested by Goodsitt et al in (Line 61, Col 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE M DAY whose telephone number is (571)272-0067. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.D./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499